Citation Nr: 1827902	
Decision Date: 05/08/18    Archive Date: 05/18/18

DOCKET NO.  14-21 083A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for upper respiratory problems/sinusitis.

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for headache disability.

6.  Entitlement to service connection for a sleep disorder, to include sleep apnea.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Steven D. Najarian, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1967 to December 1968, and from September 1990 to July 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

I.  Hearing Loss and Tinnitus

The Veteran seeks service connection for bilateral hearing loss and tinnitus.  See Veteran's claim of September 2009.  A July 2010 VA audiological examination indicated the following pure tone thresholds:





HERTZ



500
1000
2000
3000
4000
RIGHT
20
30
45
50
50
LEFT
20
35
45
45
45

The speech recognition scores using the Maryland CNC word list were 88 percent for the right ear at 75dB and 88 percent for the left ear at 75 dB.  The Veteran has a current bilateral hearing loss disability as defined by 38 C.F.R. § 3.385.

No complaints or treatment of hearing loss are noted the Veteran's service treatment records.  The Veteran's hearing on the induction examination report of January 1967 was:




HERTZ



500
1000
2000
3000
4000
RIGHT
-10
-5
0
-10
[illegible]
LEFT
-10
-10
-5
0
-5

His hearing on the August 1968 separation examination report indicates:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
30
x
20
LEFT
10
10
30
x
25

Normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  On the basis of Hensley, the 30 decibels at 2000 Hertz in August 1968 appear to indicate some degree of less-than-normal hearing acuity at separation.  This, however, is a medical determination that cannot be made by the Board.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

The Veteran's military occupational specialty was "76F20 Stk Coat; Acct Spec" for the period January 1967 to December 1968 and "LT WVEH MECH" for the period September 1990 to July 1991.  See DD Form 214.  The Veteran's decorations and commendations include the Expert Marksmanship Badge, Sharpshooter (Rifle), and the Machine Gun/Army Lapel Button.  The Veteran reports a history of noise exposure during 8 eight years of active service and 23 years of inactive service, to include the noise of tanks, heavy artillery, and gunfire.  He also reports occupational and recreational noise exposure from working at a paper mill for 10 years and from farm equipment, lawnmowers, weed trimmers, leaf blowers, chainsaws, and hunting.  See May 2009 VA treatment record; July 2010 VA examination report.  His chief complaint to the VA examiner in July 2010 was "loss of hearing noted over the past three and a half years."

The July 2010 VA examiner offered two nexus opinions because he was unsure of the categorization of the Veteran's service.  The examiner's information indicated that the Veteran had active duty service from 1990 to 1991, but the Veteran stated that he had been on "active duty and full-time Reserves" from 1968 to 1998.   Noting that the Veteran's bilateral hearing was within normal limits on a 1993 examination, the examiner determined that the Veteran's current hearing loss was less likely as not due to military noise exposure form any active duty or other military noise exposure up to that time.  The examiner noted that hearing examinations of 1976, 1981, 1991, and 1993 indicated bilateral hearing within normal limits, and that a bilateral hearing loss disability was not shown upon examination until 1998.  The examiner also stated, however, that, if the Veteran's military service from 1993 to 1998 was full-time, active-duty military service, the current hearing loss is at least as likely as not due to military noise exposure, as indicated by 1998 examination that indicated a disabling degree of hearing loss bilaterally at that time.

In an addendum opinion of April 2011, the examiner clarified his nexus opinion after being informed that the Veteran had only two periods of active duty: from January 1967 to December 1968, and from September 1990 to July 1991.  The Veteran's current hearing loss was found to be less likely as not due to noise exposure in the military during the outlined active duty periods.  The rationale was that the Veteran's hearing was within normal limits on an examination from as late as 1993.

As noted above, the Veteran's hearing was not within normal limits, as defined by Hensley, upon separation in 1991.  It thus appears that the VA examiner's negative nexus opinion of April 2011, being based on an inaccurate factual premise, cannot be given probative weight.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  The Board will remand for a clarifying medical opinion.

Furthermore, the record raises doubt as to whether all of the Veteran's periods of active duty service (to include active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA)) have been verified.  The Veteran asserts that he had 8 eight years of active service and 23 years of inactive service.  He has also claimed to have had active duty and full-time Reserve service from 1968 to 1998.

The following personnel records suggest the possibility of additional periods of qualifying service: an August 1976 reenlistment examination report for the U.S. Army Reserve; an honorable discharge record from the U.S. Army dated January 1973; a January 1973 letter of discharge from the U.S. Army standby reserve; an April 1992 DD Form 214 noting that the correction of the DD Form 214 "does not account for active duty for training that [the Veteran] may have had."

Because it is possible that the Veteran showed bilateral hearing loss in a period of active service other than 1967-1968 or 1990-1991, the Board will therefore remand for verification of the Veteran's periods of service.

The Board will also remand the tinnitus claim.  The VA examiner's clarifying nexus opinion of April 2011 was that the Veteran's current tinnitus is less likely as not due to noise exposure in the military during the two active duty periods.  The rationale was that the Veteran reported having had recurrent bilateral tinnitus (worse in the left ear) only over the prior three to four years and that a 1993 audiological examination showed normal hearing.  As explained above, it is not clear that all of the Veteran's active duty service has been verified.  Therefore, remand is required for a VA opinion to again consider the likelihood of service connection in light of all verified periods of active duty service.  The fact that a claimant has established status as a veteran for other periods of service does not obviate the need to establish that he is also a veteran for purposes of the period of ACDUTRA where the claim for benefits is based on that period of ACDUTRA.  See Mercado-Martinez v. West, 11 Vet. App. 415 (1998).

The Board notes that sensorineural hearing loss and tinnitus, being organic diseases of the nervous system, are among the chronic diseases listed under 38 C.F.R. § 3.309(a) for which the presumption of service connection under 38 C.F.R. § 3.303(b) applies.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); Fountain v. McDonald, 27 Vet. App. 258 (2015).  Therefore, service connection may be presumed for hearing loss or tinnitus that manifested during service or the presumptive period, regardless of when the Veteran states he first noticed symptoms of the disability.

The provisions relating to presumptive service connection for chronic diseases under 38 C.F.R. §§ 3.307(a)(3) and 3.309(a) do not apply periods of ACDUTRA or INACDUTRA.   See Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  Inactive duty for training is defined as other than full-time training performed by Reserves.  See 38 U.S.C. § 101(23) (2017).  Service connection may be granted for injuries incurred while on INACDUTRA, but not for disease.  See 38 U.S.C. § 101(24) (2017).

II.  Respiratory/Sinus Disability

A rating decision of April 2011 denied service connection for upper respiratory problems/sinusitis.  In December 2010, the Veteran reported having had problems with his sinuses for several years.  He states that he is extremely sensitive to dust, has been prescribed multiple (unspecified) sinus medications, and has intermittent symptoms that include sneezing, watery eyes, and burning in his nose.  The symptoms occur during specific seasonal changes and are not constant.  The Veteran denies sinusitis, sinus surgery, allergy testing, and any history of epistaxis.  See December 2010 VA examination.  The VA examiner's assessment was that sinusitis/upper respiratory infection was not noted upon examination, and that it is less likely than not that the Veteran's allergic symptoms are related to his Gulf War service.  The examiner noted that there is "no evidence that the patient was treated for sinusitis or URI while on active duty."  See December 2010 VA examination (Gulf War guidelines examination).

The separation examination report of August 1968 found the Veteran to be normal as to nose, mouth, and throat, lungs, and chest.  The Veteran reported hay fever on the separation report, however, and the clinician noted "hay fever - 2 years." 

The December 2010 VA examiner did not show awareness that hay fever is noted on the Veteran's separation examination report of August 1968.  The negative nexus opinion is based, in part, on the fact of a lack of documented in-service symptoms.  Thus  the VA examination report is based on an inaccurate factual premise, and the Board will remand for an additional examination and opinion..  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993). 

Personnel records show that Veteran was stationed in Saudi Arabia from October 1990 to June 1991.  The Veteran alleges that he has upper respiratory problems and sinusitis that are due to exposure to an environmental hazard in the Gulf War.  See Veteran's claim of October 2009; notice of disagreement (NOD) of September 2011.  He states that, while stationed in the Gulf in 1990 and 1991, he was exposed to sand fleas and burning pits.  See December 2010 VA examination (Gulf War guidelines examination).  Accordingly, the Board will seek a medical opinion as to the likelihood that any current respiratory/sinus disability of the Veteran is due to the in-service environmental exposures alleged by the Veteran.

Under 38 C.F.R. § 3.317, compensation may be warranted on a presumptive basis for Persian Gulf veterans for disabilities due to undiagnosed illness as well as medically unexplained chronic multi-symptom illnesses.  See 38 C.F.R. § 3.317(a) (2017). The Veteran is not claiming service connection for an undiagnosed illness or a medically unexplained chronic multisymptom illness, and the Board does not find that such a claim is reasonably raised by the record in this case.  See Robinson v. Peake, 21 Vet. App. 545, 552 (2008) (holding the Board is required to address all issues and theories that are reasonably raised by the claimant or the evidence of record), aff'd sub nom. Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009).




III.  Hypertension

The Veteran has hypertension.  See VA treatment record of November 2011.  The Veteran underwent a VA examination in July 2010.  The examiner noted that the Veteran's service treatment records for the service period January 1967 to December 1968 were not available for review.  The Veteran's blood pressure readings were 153/80, 150/84, 153/74.  The examiner noted that a diagnosis of hypertension has previously been established.  In the examiner's opinion, the Veteran present hypertension is as least as likely as not "caused by or a result of his, treatment during active military service."  The rationale noted that the Veteran had had more than one isolated occurrence of hypertension as noted in his "service treatment records."  In this regard, the examiner cited specifically the documentation of elevated blood pressure of 152/86 in November 1987, 140/80 in January 1980, and 142/102 in July 1998.

The July 2010 VA examiner incorrectly considered the elevated blood pressure readings (which were the basis for the positive nexus opinion) to have occurred during active service.  The current record does not show 1980, 1987, and 1998 to be years for which the Veteran had active service.  As noted above in the discussion of the Veteran's hearing loss/tinnitus claims, however, it is not clear that all of the Veteran's periods of active duty service (to include ACDUTRA and INACDUTRA) have been verified.

The Veteran asserts that he had 8 eight years of active service and 23 years of inactive service.  He has also claimed to have had active duty and full-time Reserve service from 1968 to 1998.  There are also personnel and medical records of record that suggest the possibility of additional qualifying periods of active service in the periods cited by the VA examiner.

Therefore the Board will remand for verification of the Veteran's periods of service and for a clarifying medical opinion as to hypertension.  The Board notes that notes hypertension is among the chronic diseases listed under 38 C.F.R. § 3.309(a) for which the presumption of service connection under 38 C.F.R. § 3.303(b) applies.

IV.  Headaches

The Veteran has intermittent headaches.  See VA treatment record of November 2011; February 2010 statement of G. E.

The Veteran underwent a VA examination in December 2010.  He reported that, since 2000, he has had increasing problems with headaches that occur every two weeks and last for one or two hours.  The examiner diagnosed muscle contraction headaches and determined that the headaches "are not caused by or a result of [the Veteran's] previous Gulf War service."  The rationale was that there was no evidence that the Veteran had been evaluated for headaches while on active duty.  See December 2010 Gulf War guidelines examination.

Once VA provides an examination when developing a service-connection claim, even if not statutorily obligated to do so, VA must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Here the December 2010 VA medical opinion is not adequate because the examiner limited his nexus opinion to the Veteran's second period of active service in 1990-1991 ("previous Gulf War service") and did not consider the likelihood that the Veteran's current headaches are related to his 1967-1968 period of service.  The Board will remand for an addendum opinion.

V.  Sleep Disorder, to Include Sleep Apnea

The Veteran seeks service connection for a sleep disorder.  See Veteran's claim of September 2009; NOD of September 2011.  He has reported bad dreams and interrupted sleep that began following his service in the Gulf War.  See December 2010 Gulf War guidelines examination.

The Veteran underwent a VA examination in December 2010.  The assessment was "disordered sleep" likely related to posttraumatic stress disorder (PTSD) and not caused by or a result of "his previous military service."  See December 2010 VA examination report (Gulf War guidelines examination).
A rating decision of January 2011 granted service connection for posttraumatic stress disorder, also claimed with symptoms of sleep disorder.  However, a rating decision of March 2013 severed service connection for PTSD, effective June 1, 2013, upon a determination that, because the Veteran had not, in fact, served in the Republic of Vietnam, there had been a clear and unmistakable error in the January 2011 grant of service connection for PTSD based on Vietnam stressors.

The Veteran underwent a VA examination for PTSD in December 2011.  The examiner determined that the Veteran "most likely as not has obstructive sleep apnea (gives practically every clinical symptoms of it and actually appeared to nap lightly as I started my records review this afternoon)."  The examiner noted that the Veteran gave a history of loud snoring, chronic feeling of tiredness despite sleep, napping in daytime, feeling sleepy if driving distances, and difficulty with memory and concentration.  The Veteran also stated that doctors have suggested that he undergo a sleep study.

The Veteran is competent to report his experienced symptoms.  See Layno v. Brown, 6 Vet. App. 465 (1994).  It is not clear from the December 2011 examination report whether or not the Veteran's report of snoring and other symptoms referred to a period of active duty service.  The Board will remand for further medical evaluation and opinion that considers the diagnosis of current sleep apnea (made without a sleep study) and the Veteran's report of sleep symptoms.  See 38 C.F.R. § 19.9(a) (2017). 

Accordingly, the case is REMANDED for the following action:

1. Contact the National Personnel Records Center and any other indicated agency or records repository, and request verification of the complete dates and types of the Veteran's service between 1968 and 1998, and whether it was active duty, active duty for training, inactive duty training, or active duty for special work.

2. Undertake appropriate development to secure any outstanding treatment records relating to the remanded issues and to associate them with the record.  All records/responses received must be associated with the claims file.

3. After the development in paragraph one had been completed, obtain a supplemental opinion from a qualified VA examiner as to hearing loss and tinnitus.  An additional examination of the Veteran must be scheduled only if deemed necessary by the examiner.  The Veteran's electronic claims folder must be made available to, and reviewed, by the examiner.

The examiner should state an opinion as to whether it is at least as likely as not that the Veteran has, or has had, a hearing loss disability and/or tinnitus at any time since the filing of his claim in September 2009 that is related to active duty service, including any verified periods of ACDUTRA and INACDUTRA.

The examiner should explain the significance of the absence or presence of threshold shifts in hearing ability and the severity of any such threshold shifts in regard to the likelihood that military noise exposure caused permanent hearing damage and/or tinnitus.

The examiner should consider the Veteran's statements concerning in-service exposure to damaging noise and the onset and history of his hearing loss.

A rationale for the examiner's opinions must be provided.  An explanation of the facts and medical principles involved would be of considerable assistance to the Board.

4. After the development in paragraph one had been completed, schedule the Veteran for an appropriate VA examination for sinus/respiratory disorders.  The Veteran's electronic claims folder must be made available for the examiner's review.  All indicated tests and studies are to be performed.

Based on the examination and a review of the claims folder, the examiner should identify any sinus and/or respiratory disorders found to be present at any time since September 2009, even if now resolved, including sinusitis, allergic rhinitis, seasonal allergies, hay fever, etc.

As to each diagnosed respiratory or sinus disorder, the examiner should provide an opinion as to whether it is at least as likely as not that the disorder had its onset during active service or is related to any incident of such service, to include the Veteran's assertion of having been exposed to environmental hazards during service.

While review of the entire claims folder is required, the examiner is asked to consider specifically the August 1968 separation examination report in which the Veteran reported hay fever and the clinician noted "hay fever - 2 years."

A rationale for the examiner's opinions must be provided.  An explanation of the facts and medical principles involved would be of considerable assistance to the Board.

5. After the development in paragraph one had been completed, refer the Veteran's electronic claims folder to a qualified VA examiner for a medical opinion as to hypertension.  An examination of the Veteran must be scheduled if deemed necessary by the examiner.

The examiner should provide an opinion as to whether it is at least as likely as not that the Veteran's hypertension is caused or aggravated by any period of active duty service, to include any active duty for training or inactive duty for training.  An examination of the Veteran must be scheduled if deemed necessary by the reviewing examiner.

The examiner must offer a rationale for any opinions expressed.  A discussion of the facts and medical principles involved would be of considerable assistance to the Board.

6. After the development in paragraph one had been completed, refer the Veteran's electronic claims folder to a qualified VA examiner for a medical opinion as to whether it is at least as likely as not that the Veteran's headaches are caused or aggravated by any period of active duty service, to include any active duty for training or inactive duty for training.  An examination of the Veteran must be scheduled if deemed necessary by the reviewing examiner.

The examiner must offer a rationale for any opinions expressed.  A discussion of the facts and medical principles involved would be of considerable assistance to the Board.

7. After the development in paragraph one had been completed, schedule the Veteran for an appropriate VA examination for sleep disorders, including sleep apnea.  The Veteran's electronic claims folder must be made available for the examiner's review.  All indicated tests and studies are to be performed.

For any diagnosed sleep disorder, the examiner should provide an opinion as to whether is at least as likely as not that the disorder is related to any period of active duty service.

The examiner should consider the Veteran's report of the onset and history of his sleep symptoms.

The examiner must offer a rationale for any opinions expressed.  A discussion of the facts and medical principles involved would be of considerable assistance to the Board.

8. After completing the above development and any other development deemed warranted, readjudicate the remanded claims.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative with a supplemental statement of the case (SSOC) and the requisite opportunity to respond before the case is returned to the Board.

The appellant and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
G. A. Wasik
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2017).




